Exhibit 10.30(b)

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER MOTOR VEHICLE

FINANCE LEASE AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED MASTER MOTOR VEHICLE FINANCE
LEASE AGREEMENT (this “Amendment”), dated as of December 23, 2005, amends the
Amended and Restated Master Motor Vehicle Finance Lease Agreement (the “Finance
Lease”), dated as of June 3, 2004, by and among AESOP LEASING L.P., a Delaware
limited partnership, as lessor (the “Lessor”), CENDANT CAR RENTAL GROUP, INC., a
Delaware corporation (“CCRG”), as a lessee (in such capacity, a “Lessee”), as
administrator (in such capacity, the “Administrator”) and as guarantor (in such
capacity, the “Finance Lease Guarantor”), AVIS RENT A CAR SYSTEM, INC. (“ARAC”),
a Delaware corporation, as a lessee (in such capacity, a “Lessee”) and BUDGET
RENT A CAR SYSTEM, INC. (“BRAC”), a Delaware corporation, as a lessee (in such
capacity, a “Lessee” and together, with CCRG and ARAC, in their capacities as
lessees, the “Lessees”). Unless otherwise specified herein, capitalized terms
used herein shall have the meanings ascribed to such terms in (i) the
Definitions List attached as Schedule I to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004, as amended (the “Base Indenture”), between
Cendant Rental Car Funding (AESOP) LLC (“CRCF”), as Issuer, and The Bank of New
York, as Trustee, as such Definitions List may from time to time be amended in
accordance with the terms of the Base Indenture or the Finance Lease, as
applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 29 of the Finance Lease, the Finance Lease may be
amended with an agreement in writing signed by the Lessor, the Finance Lease
Guarantor and each Lessee and consented to in writing by CRCF, as lender (in
such capacity, the “Lender”) and the Trustee;

WHEREAS, the parties desire to amend the Finance Lease to reflect a change in
the maximum term certain vehicles may be leased by a Lessee pursuant to the
Finance Lease from eighteen (18) to thirty-six (36) months; and

WHEREAS, the Lessor has requested the Trustee and the Lender to, and, upon this
Amendment becoming effective, the Lessor, the Lender and the Trustee have agreed
to, amend certain provisions of the Finance Lease as set forth herein;

NOW, THEREFORE, it is agreed:

1. Section 2.6(a)(ii) and Sections 3.1(a) and (b) of the Finance Lease are
hereby amended such that all references therein to “eighteen (18) months” shall
hereby be replaced with “thirty-six (36) months.”

2. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Finance Lease.



--------------------------------------------------------------------------------

3. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following have occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment and (iii) the Trustee and the Lender shall have consented
hereto.

4. From and after the Amendment Effective Date, all references to the Finance
Lease shall be deemed to be references to the Finance Lease as amended hereby.

5. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AESOP LEASING L.P., as Lessor By:  

AESOP LEASING CORP.,

its general partner

By:  

/s/ Lori Gebron

Name:   Lori Gebron Title:   Vice President

CENDANT CAR RENTAL GROUP, INC, as

Lessee, Administrator and Finance Lease Guarantor

By:  

/s/ Elizabeth R. Cohen

Name:   Elizabeth R. Cohen Title:   Vice President and Assistant Treasurer AVIS
RENT A CAR SYSTEM, INC., as Lessee By:  

/s/ David Calabria

Name:   David Calabria Title:   Assistant Treasurer BUDGET RENT A CAR SYSTEM,
INC., as Lessee By:  

/s/ Lynn A. Feldman

Name:   Lynn A. Feldman Title:   Vice President and Assistant Secretary  



--------------------------------------------------------------------------------

Acknowledged and Consented

 

CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Lender

By:  

/s/ Lori Gebron

Name:   Lori Gebron Title:   Vice President THE BANK OF NEW YORK, as Trustee By:
 

/s/ John Bobko

Name:   John Bobko Title:   Vice President

 

-2-